Citation Nr: 1027331	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to an effective date prior to September 25, 2004, 
for the award of service connection for prostate cancer with 
erectile dysfunction.  

3.  Entitlement to an effective date prior to September 25, 2004, 
for the award of special monthly compensation special monthly 
compensation based on the loss of use of a creative organ.  

4.  Entitlement to an initial disability evaluation in excess of 
40 percent for the Veteran's prostate cancer with erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had certified active service from March 1970 to March 
1973.  The Veteran served in the Republic of Vietnam.  He was 
awarded the Combat Infantry Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, 
established service connection for prostate cancer with erectile 
dysfunction; assigned a 40 percent evaluation for that 
disability; granted special monthly compensation based on the 
loss of use of a creative organ; effectuated the awards of 
September 25, 2004; and denied service connection for a skin 
disorder, a back disorder, a right hip disorder, and a left hip 
disorder.  In October, 2005, the Veteran submitted a notice of 
disagreement (NOD) with both the initial evaluation of his 
prostate cancer with erectile dysfunction and the effective date 
for the award of service connection for that disability; the 
effective date for the award of special monthly compensation 
based on the loss of use of a creative organ; and the denial of 
service connection for a skin disorder, a back disorder, a right 
hip disorder, and a left hip disorder.  In April 2006, the RO 
issued a statement of the case (SOC) to the Veteran and his 
accredited representative which addressed the issues of earlier 
effective dates for the award of service connection for prostate 
cancer with erectile dysfunction and special monthly compensation 
based on the loss of use of a creative organ and service 
connection for a skin disorder, a back disorder, a right hip 
disorder, and a left hip disorder.  In July 2006, the Veteran 
submitted an Appeal to the Board (VA Form 9) from the denial of 
earlier effective dates for the award of service connection for 
prostate cancer with erectile dysfunction and special monthly 
compensation based on the loss of use of a creative organ and 
service connection for a skin disorder.  

The issue of entitlement to service connection for a skin 
disorder and the initial evaluation of the Veteran's prostate 
cancer with erectile dysfunction are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran if 
further action is required on his part.  

In October 2004, the Veteran submitted a claim for a 
clothing allowance.  In June 2010, the accredited 
representative advanced contentions which may be 
reasonably construed as claims of entitlement to service 
connection for left knee chondromalacia, left ankle sprain 
residuals, left foot pes planus, and hearing loss 
disability.  These issues have not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
them.  The issues are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam after March 
1970.  

2.  The Veteran was diagnosed with prostate cancer in August 2000 
and subsequently underwent a November 2000 radical prostatectomy.  

3.  The Veteran's claim for service connection for prostate 
cancer was received by the RO on September 25, 2004.

4.  Service connection for prostate cancer with erectile 
dysfunction was effectuated as of September 25, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 24, 
2004, for the award of service connection for prostate cancer 
with erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.114, 3.159, 3.326(a), 3.400, 3.816 (2009).  

2.  The criteria for an effective date prior to September 24, 
2004, for the award of special monthly compensation due to the 
loss of use of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400, 3.50 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claims for earlier 
effective dates for the award of service connection for prostate 
cancer and erectile dysfunction and special monthly compensation 
based on the loss of use of a creative organ, the Board observes 
that the RO issued a VCAA notice to the Veteran in March 2005 
which informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment of 
an effective date and evaluation for an initial award of service 
connection; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  The March 2005 VCAA 
notice was issued prior to the August 2005 rating decision from 
which the instant appeal arises.

The VA has attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the substantial 
completeness of the Veteran's claims.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Prostate Cancer

A.  Historical Review

The Veteran was diagnosed with prostate cancer in August 2000 and 
underwent a November 2000 radical prostatectomy.  In September 
2004, the Veteran submitted a claim for service connection for 
prostate cancer and erectile dysfunction to the RO.  The 
Veteran's claim was received by the RO on September 25, 2004.  In 
August 2005, the RO established service connection for prostate 
cancer with erectile dysfunction; assigned a 40 percent schedular 
evaluation for that disability; granted special monthly 
compensation based on the loss of use of a creative organ; and 
effectuated the awards as of September 25, 2004.  

B.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 
of the United States Code, the effective date of an award based 
on an original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009).  

1.  Service Connection

The effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009).  
Title 38 of the Code of Federal Regulations (2009) clarifies that 
an award of direct service connection will be effective on the 
day following separation from active military service or the date 
on which entitlement arose if the claim is received within one 
year of separation from service.  Otherwise, the effective date 
shall be the date of receipt of the Veteran's claim or the date 
on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  

In reference to effective dates for awards of service connection 
for disabilities incurred secondary to herbicide exposure, the 
provisions of 38 C.F.R. § 3.816 (2009), in pertinent part, 
clarify that:

  (a)  Purpose.  This section states 
effective-date rules required by orders of 
a United States district court in the 
class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. 
CV-86-6160 TEH (N.D. Cal.).  

  (b)  Definitions.  For purposes of this 
section - 
  (1)  Nehmer class member means: 
  (i)  A Vietnam veteran who has a covered 
herbicide disease; or 
  (ii)  A surviving spouse, child, or 
parent of a deceased Vietnam veteran who 
died from a covered herbicide disease.  
  (2)  Covered herbicide disease means a 
disease for which the Secretary of Veterans 
Affairs has established a presumption of 
service connection before October 1, 2002 
pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  
Those diseases are:  
  (i) Type 2 Diabetes (Also known as type 
II diabetes mellitus or adult-onset 
diabetes).  
(ii) Hodgkin's disease.  
    (iii) Multiple myeloma. 
  (iv) Non-Hodgkin's lymphoma.  
  (v) Acute and Subacute peripheral 
neuropathy.  
  (vi) Porphyria cutanea tarda.  
  (vii) Prostate cancer.  
  (viii) Respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea). 
  (ix) Soft-tissue sarcoma (as defined in 
Sec. 3.309(e)).  

  (c)  Effective date of disability 
compensation.  If a Nehmer class member is 
entitled to disability compensation for a 
covered herbicide disease, the effective 
date of the award will be as follows:  
  (1)  If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 1985 
and May 3, 1989, the effective date of the 
award will be the later of the date VA 
received the claim on which the prior 
denial was based or the date the disability 
arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior 
decision will be construed as having denied 
compensation for the same disease if the 
prior decision denied compensation for a 
disease that reasonably may be construed as 
the same covered herbicide disease for 
which compensation has been awarded.  Minor 
differences in the terminology used in the 
prior decision will not preclude a finding, 
based on the record at the time of the 
prior decision, that the prior decision 
denied compensation for the same covered 
herbicide disease.  
  (2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA 
between that date and the effective date of 
the statute or regulation establishing a 
presumption of service connection for the 
covered disease, the effective date of the 
award will be the later of the date such 
claim was received by VA or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A claim will be considered a 
claim for compensation for a particular 
covered herbicide disease if: 
  (i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the 
effective date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, in 
which VA denied compensation for a disease 
that reasonably may be construed as the 
same covered herbicide disease for which 
compensation has been awarded.  
  (3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.  
  (4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award shall 
be determined in accordance with Sec. 3.114 
and 3.400.  

***

  (e)  Effect of other provisions affecting 
retroactive entitlement.  (1)  General.  If 
the requirements specified in paragraphs 
(c)(1) or (c)(2) or (d)(1) or (d)(2) of 
this section are satisfied, the effective 
date shall be assigned as specified in 
those paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or Sec. 
3.114 prohibiting payment for periods prior 
to the effective date of the statute or 
regulation establishing a presumption of 
service connection for a covered herbicide 
disease.  However, the provisions of this 
section will not apply if payment to a 
Nehmer class member based on a claim 
described in paragraph (c) or (d) of this 
section is otherwise prohibited by statute 
or regulation, as, for example, where a 
class member did not qualify as a surviving 
spouse at the time of the prior claim or 
denial.  

***

  (g)  Awards covered by this section.  
This section applies only to awards of 
disability compensation or DIC for 
disability or death caused by a disease 
listed in paragraph (b)(2) of this section.  

The provisions of 38 C.F.R. § 3.114 (2009), in pertinent part, 
direct that:

  (a)  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, 
the effective date of such award or 
increase shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the effective date of the act or 
administrative issue.  Where pension, 
compensation, or dependency and indemnity 
compensation is awarded or increased 
pursuant to a liberalizing law or VA issue 
which became effective on or after the date 
of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date of 
claim or administrative determination of 
entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  
  (1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits may 
be authorized from the effective date of 
the law or VA issue.  
  (2)  If a claim is reviewed on the 
initiative of VA more than 1 year after the 
effective date of the law or VA issue, 
benefits may be authorized for a period of 
1 year prior to the date of administrative 
determination of entitlement.  
  (3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

The regulation adding prostate cancer to the list of presumptive 
diseases associated with exposure to certain herbicide agents was 
effectuated as of November 7, 1996.  38 C.F.R. § 3.309(e) (2009).

The Veteran was diagnosed with prostate cancer in August 2000.  
The Veteran's September 2004 claim for service connection for 
prostate cancer and erectile dysfunction was received on 
September 25, 2004.  In his October 2004 NOD, the Veteran 
acknowledged that he had initially filed a claim for service 
connection for prostate cancer and erectile dysfunction in 
September 2004.  The Veteran's claim was received some seven 
years after the effective date of the law establishing 
presumptive service connection for prostate cancer secondary to 
herbicide exposure.  In light of these facts and upon application 
of 38 C.F.R. §§ 3.114, 3.400(b)(2)(i), 3.816, the Board finds 
that the appropriate effective date for the award of service 
connection for prostate cancer with erectile dysfunction is 
September 25, 2004, the date of receipt of the Veteran's claim.  

2.  Special Monthly Compensation

The assignment of effective dates for increased disability 
compensation is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400 (2009).  The statute provides, in pertinent part, 
that:

  (a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall 
not be earlier than the date of receipt of 
application therefor.  

***

  (b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.  

The pertinent provisions of 38 C.F.R. § 3.400 (2009) clarify 
that:

Except as otherwise provided, the effective 
date of an evaluation and award of pension, 
compensation or dependency and indemnity 
compensation based on an original claim, a 
claim reopened after final disallowance, or 
a claim for increase will be the date of 
receipt of the claim or the date 
entitlement arose, whichever is the later.

***

  (o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Special monthly compensation is payable if a veteran, as the 
result of service-connected disability, has suffered the loss of 
use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2009).  

As discussed above, the award of service connection for prostate 
cancer and erectile dysfunction was effectuated as of September 
25, 2004.  Therefore, special monthly compensation based on the 
loss of use of a creative organ secondary to prostate cancer and 
erectile dysfunction may not be established prior to that date.  


ORDER

An effective date prior to September 25, 2004, for the award of 
service connection for prostate cancer with erectile dysfunction 
is denied.  

An effective date prior to September 25, 2004, for the award of 
special monthly compensation due to the loss of use of a creative 
organ is denied.  


REMAND

The Veteran asserts that service connection is warranted for a 
chronic skin 


disorder secondary to his presumed herbicide exposure in the 
Republic of Vietnam.  In his October 2005 NOD, the Veteran 
advanced that he has experienced chronic groin cysts secondary to 
his prostate cancer.  The accredited representative states that 
while the Veteran was awarded the Combat Infantry Badge, the RO 
failed to apply the provisions of 38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that further 
VA evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The Veteran submitted a timely NOD with the initial evaluation 
assigned for his prostate cancer with erectile dysfunction.  The 
Court has directed that where a veteran has submitted a timely 
NOD with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand the 
issue to the RO for issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic skin 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If no chronic 
skin disorder is identified, the examiner 
should specifically state that fact.  

The examiner should advance an opinion as 
to whether  it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic skin 
disorder had its onset during active 
service; is etiologically related to his 
service in the Republic of Vietnam and 
presumed herbicide exposure; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his prostate cancer and other 
service-connected disabilities.

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions. 

2.  Then issue a SOC to the Veteran and his 
accredited representative which addresses 
the evaluation of the Veteran's prostate 
cancer with erectile dysfunction.  The 
Veteran and his accredited representative 
should be given the appropriate opportunity 
to respond to the SOC.  The Veteran is 
advised that he must complete his appeal of 
this issue by filing a timely substantive 
appeal following the issuance of a SOC.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic skin disorder with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002);38 C.F.R. 
§ 3.310(a) (2009); the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995); and 
the Federal Circuit's decision in Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC. 

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)



handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


